Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
Claims 1-6 and 9-19 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claims of a spiral heat exchanger specifically with a spiral pathway having first and second channels form rows and columns as claimed.
The closest prior art of record is over Persson et al. (U.S. Patent 2,251,066).
Persson teaches a spiral heat exchanger but does not teach the claimed spiral pathway creating the columns and rows as claimed.   Examiner agrees with applicants arguments in the appeal brief, dated 1/19/21, that the prior as applied did not teach the clamed structure fully.
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claim of a spiral heat exchanger specifically with a spiral pathway having first and second channels form rows and columns as claimed as in independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763